Citation Nr: 0125541	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
30 percent rating for PTSD since September 15, 1997.  The 
veteran appealed the assignment of the initial 30 percent 
rating.  

It should be noted that at the time of the Board's August 
2000 decision regarding entitlement to service connection for 
PTSD, the case was advanced on the docket because an August 
2000 letter from the veteran's private physician stated that 
he had a shortened remaining life expectancy due to endstage 
ischemic cardiomyopathy.  

A total rating based upon individual unemployability has been 
in effect since 
July 2001.  


FINDINGS OF FACT

1.  The veteran loses his temper when confronted and 
challenges law enforcement officers to fights.  

2.  The veteran maintains contact with only two family 
members, and he has no close friends.  

3.  PTSD symptoms adversely affected the veteran's work 
performance and caused him to get fired from his last job.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. 
§§ 4.2, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2000 rating decision granted service connection 
and an initial 30 percent rating for PTSD since September 
1997, and the veteran perfected a timely appeal of the 
initial rating.  An August 2001 rating decision assigned a 
total rating based upon individual unemployability since July 
2001.  

Ordinarily, this case would have been remanded to obtain the 
veteran's employment and Social Security Disability (SSD) 
records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  In January 2001 and February 2001, 
the veteran's private psychologist noted that the veteran had 
received SSD income since 1993 and that he had been fired in 
late 2000 or early 2001 from a part-time job at a dock 
receiving live fish from local fisherman.  The veteran has 
hinted at a sparse work history since 1993, and it is unclear 
how many hours per week he has worked, how much income he has 
earned, and whether any work absences and/or job terminations 
were due to PTSD or other disabilities.  See 38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 4.16(a) (2001).  
The record also does not show that SSD records, including 
medical records, were obtained or confirmed as unavailable.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Although the VA technically has a duty to assist the veteran 
in obtaining his employment and SSD records, the Board will 
make a decision based on the current evidence because it 
supports an increase and resolves the claim within the 
veteran's shortened life expectancy.  In any event,  the RO 
obtained the available medical records from most of the 
identified health care providers, and the veteran received a 
VA PTSD examination, filed lay statements with the RO, and 
declined the opportunity for a hearing.  The July 2000 rating 
decision and May 2001 statement of the case also informed the 
veteran of the evidence needed to substantiate his claim.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for PTSD must be considered from the point of view of 
the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10 (2001).  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The rating criteria for PTSD state that a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2001).  

An initial 50 percent rating is warranted because the veteran 
has occupational and social impairment with reduced 
reliability and productivity due to symptoms of impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran's judgment was impaired because 
he lost his temper with law enforcement officers, who 
questioned the way he completed fish tickets, and challenged 
them to fights.  In February 2001, the veteran admitted that 
he went into a rage when confronted.  He had disturbances in 
motivation and mood manifested as resentment of authority 
figures and an angry, hotheaded, and aggressive temperament, 
which forced him to abandon his earlier plans for police 
training.  In February 2001, his private psychologist 
expressed amazement that the veteran had not been arrested or 
shot in his confrontations with law enforcement.  The 
veteran's difficulty in maintaining effective work and social 
relationships was demonstrated by his lack of contact with 
anyone other than two family members, especially since he was 
fired from his most recent job.  In February 2001, the 
private psychologist stated that PTSD had adversely affected 
the veteran's job performance and contributed to his recent 
firing.  Although a previous absentee owner of the company 
had tolerated the veteran's angry rantings, the new owner 
feared that the veteran would eventually kill someone because 
he talked about hating a specific individual and having 
general hatred toward all fishermen.  The occupational and 
social impairment due to the veteran's PTSD warrants an 
initial 50 percent rating.  

A higher rating is not warranted because the veteran's PTSD 
does not manifest as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, e.g., 
retention of only highly learned material or forgetting to 
complete tasks; deficiencies in family relations; suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
able to function independently because he lives alone in the 
country, where he spends a great deal of time fishing and 
hunting.  

An initial rating no higher than 50 percent is warranted for 
the veteran's PTSD.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In this case, the symptomatology associated with 
the veteran's PTSD does not more nearly approximate the 
criteria for a higher evaluation.  Moreover, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b); 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. § 3.102).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2001).  The evidence does not 
show that the veteran's PTSD symptoms alone markedly 
interfere with employment or cause frequent hospitalizations.  
The veteran was fired from his last job less than a year ago, 
and he has been able to live alone and continue hunting and 
fishing.  Referral for extraschedular consideration is not 
currently warranted.  

ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

